Citation Nr: 1040702	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran 
for the purpose of Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to October 
1947.  He died in October 1984.  The appellant and Veteran were 
married from December 1947 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
that denied the above claim.  In October 2010, the appellant 
provided testimony at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's December 1947 marriage to the Veteran was 
terminated by divorce in May 1968, with knowledge of both 
parties, the divorce was still valid at the time of the Veteran's 
death in October 1984, and there was no subsequent remarriage 
between the parties. 


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to VA benefits as the surviving 
spouse of the Veteran, who died in October 1984.  In order to 
establish her status as claimant, it must be shown that the 
appellant had a valid marriage to the Veteran.  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).  The term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived with 
the veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran without 
the fault of the spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50 (2010).  A spouse of a veteran is a person whose 
marriage to the veteran is valid according to the law of the 
place where the parties resided at the time of the marriage or 
the law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 
3.1(j) (2010).  

The file contains documentation of the marriage between the 
Veteran and the appellant in Colorado in December 1947.  The file 
also contains a copy of a divorce decree, showing that they were 
divorced in May 1968 in the city and county of Denver, Colorado.  
In October 1984, the Veteran died.  According to the death 
certificate, the Veteran's marital status was divorced.  

The appellant contends that although she and the Veteran were 
divorced and she had entered into a marriage with another man 
approximately 10 years later that she characterized as a 
"business arrangement," that she should be eligible for VA 
death benefits because her divorce from the Veteran was 
precipitated by his abusive behavior towards her.  She also 
reported that she is recognized as the Veteran's widow by the 
Social Security Administration (SSA).

The evidence shows that the parties were legally divorced at the 
time of the Veteran's death.  There is no evidence that the 
Veteran and the appellant ever lived together or held themselves 
out as married after their divorce.  The appellant testified that 
they talked on the telephone in order to discuss their children 
but that they never "dated" after the divorce.  Thus, there is 
no allegation of an ongoing common law marriage in this case.  

With respect to the appellant's contention regarding the reasons 
for her divorce from the Veteran, the Board notes that while the 
applicable regulation will find a continuing marriage if a 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse (38 C.F.R. § 3.50), once 
a divorce has occurred there is no basis for finding an ongoing 
entitlement to status as a spouse based on the reason for the 
divorce.  

In sum, the Veteran and the appellant were divorced in May 1968.  
After the divorce, the evidence establishes that there was no 
cohabitation.  There is no credible evidence that the Veteran 
intended to or actually entered into a common-law marriage with 
the appellant after the divorce.  The Board is not bound by a 
determination by the SSA as to the appellant's relationship with 
the Veteran as VA follows its own regulations and laws which are 
very clear in their requirements for VA death benefits 
eligibility.  Since the appellant was not married to the Veteran 
at the time of his death, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As explained above, the 
appellant fails to meet the definition of "surviving spouse" for 
the purpose of legal entitlement to VA death benefits, and as 
such, further development of the factual evidence by VA would not 
substantiate the appellant's claim.  See 38 C.F.R. § 3.159(d). 


ORDER

Entitlement to recognition as the surviving spouse of the Veteran 
for the purpose of VA death benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


